244 S.W.3d 279 (2008)
STATE of Missouri, Respondent,
v.
David E. CRESSLEY, Appellant.
No. WD 67085.
Missouri Court of Appeals, Western District.
February 5, 2008.
Kent K. Denzel, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, Presiding Judge, PATRICIA BRECKENRIDGE, Judge[1] and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
David Cressley appeals his conviction following a jury trial of two counts of first degree statutory sodomy, § 566.062, and one count of first degree statutory rape, § 566.032. No jurisprudential purpose would, be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).
NOTES
[1]  Breckenridge, J., was, a member of this Court at the time this case was submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this Court as a special judge for the purpose of disposition of this case.